699 P-1 06/14 SUPPLEMENT DATED JUNE 6, 2014 TO THE PROSPECTUS DATED DECEMBER 1, 2013 OF FRANKLIN TEMPLETON EMERGING MARKET DEBT OPPORTUNITIES FUND (Franklin Global Trust) The Prospectus is amended as follows: I. Effective June 6, 2014, the “Fund Summary - Portfolio Managers" section on page 9 is revised as follows: Portfolio Managers WILLIAM LEDWARD Portfolio Manager and Research Analyst of FTIML and portfolio manager of the Fund since inception NICHOLAS HARDINGHAM, CFA Portfolio Manager and Research Analyst of FTIML and portfolio manager of the Fund since June 2014. II.
